Citation Nr: 0328881	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On September 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request that the National Personnel 
Records Center (NPRC) furnish the 
veteran's official personnel file (OPF).  

2.  Upon receipt of the OPF, prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  Provide USASCRUR with a 
description of the following alleged 
stressors identified by the veteran:

(a) In mid-September 1969, near Cam Ranh 
Bay, Vietnam, while assigned to the 1st 
Cavalry, 25th Infantry (5th or 7th 
Battalion), the veteran reported that 
artillery fire killed several soldiers.  

(b) During January 1970 (approximately), 
an Army private assigned to Headquarters 
(HQ) Battery, 5th of the 83rd Field 
Artillery (FA), at H. D. Smith Barracks, 
Baumholder, Germany, allegedly shot 
himself in the foot with an M-14 rifle.

(c) During June 1970, while serving with 
HQ Battery, 5th of the 83rd FA, H. D. 
Smith Barracks, Baumholder, Germany, a 
soldier (possibly of that unit) died by 
suicide.

(d) During December 1970, was a 
Specialist 5th Class Valentine assigned 
to HQ Battery, 5th of the 83rd FA, H. D. 
Smith Barracks, Baumholder, Germany?

(e) During December 1970, was a 
Lieutenant Kelly assigned to HQ Battery, 
5th of the 83rd FA, H. D. Smith Barracks, 
Baumholder, Germany?

(f) Sometime during 1970, a soldier 
assigned to the 1st and 97th Engineers at 
Baumholder was fatally stabbed.  

3.  Request the following records 
concerning the veteran from the Social 
Security Administration: Any disability 
decision and the underlying medical 
records supporting that decision.

4.  Obtain copies of records of treatment 
that the veteran has received from 
Dr. Earle at the Greenville VA Outpatient 
Clinic since his separation from service.  

5.  Return the January 2002 VA PTSD 
examination report to the examiner for an 
addendum opinion.  Ask the examiner to 
review the claims file and offer an 
opinion as to whether it is at least as 
likely as not that dysthymic disorder 
and/or anxiety disorder, NOS, was 
incurred in or aggravated by active 
service.  The veteran may be re-examined 
for this purpose if necessary.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



